Citation Nr: 0731796	
Decision Date: 10/09/07    Archive Date: 10/23/07

DOCKET NO.  03-31 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1969 to March 1970.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a January 2003 
rating decision of the Indianapolis, Indiana Department of 
Veterans Affairs (VA) Regional Office (RO).  The case was 
previously before the Board in February 2006, when it was 
remanded to schedule a hearing.  In March 2006, a Travel 
Board hearing was held before the undersigned.  A transcript 
of the hearing is of record.  In September 2006, the Board 
remanded the case to provide the veteran with adequate notice 
under the Veterans Claims Assistance Act of 2000.

At the March 2006 hearing, the veteran was granted a 90-day 
abeyance period for the submission of additional evidence to 
support his claim.  That period of time has lapsed, and no 
additional evidence has been received.  Hence, the claim will 
be considered on the basis of the current record. 

Although the RO reopened, and denied on de novo review, the 
claim seeking service connection for a left knee disability, 
the question of whether new and material evidence has been 
received to reopen the claim must be addressed in the first 
instance by the Board because the issue goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate it 
on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the Board 
finds that no such evidence has been offered, that is where 
the analysis must end; hence, what the RO may have determined 
in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  The 
Board has characterized the claim accordingly.  


FINDINGS OF FACT

1. An unappealed rating decision in January 1973 denied 
service connection for a left knee disability on the basis 
that the disability pre-existed, and was not aggravated by, 
service.

2. Evidence received since the January 1973 rating decision 
does not tend to show that the veteran's left knee disability 
did not exist prior to his entrance into service or that it 
was aggravated by service, does not relate to an 
unestablished fact necessary to substantiate the claim 
seeking service connection for a left knee disability, and 
does not raise a reasonable possibility of substantiating the 
claim.  


CONCLUSION OF LAW

Evidence received since the January 1973 rating decision is 
not new and material and the claim of service connection for 
a left knee disability may not be reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The VCAA applies to the 
instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of the claim.  While he did not receive 
complete notice prior to the initial rating decision, a 
January 2007 letter provided certain essential notice prior 
to the readjudication of his claim.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  This letter instructed the 
veteran that since his claim of service connection for a left 
knee disability had been subject to a previous final denial, 
he needed to submit new and material evidence in order to 
reopen his claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  
It explained what kind of evidence would be new and material, 
the basis of the previous denial, and what the evidence must 
show to substantiate the claim of service connection for a 
left knee disability.  Id.  He has had ample opportunity to 
respond/ supplement the record, and is not prejudiced by any 
technical notice deficiency that may have occurred in the 
process.  Additionally, in compliance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the January 2007 letter 
informed the veteran of disability rating and effective date 
criteria.  Finally, it is not alleged that notice in this 
case was less than adequate.

The veteran's pertinent treatment records have been secured.  
The duty to assist by arranging for a VA examination or 
obtaining a medical opinion does not attach until a 
previously denied claim is reopened.  38 C.F.R. § 3.159 
(c)(4)(iii).  The veteran has not identified any pertinent, 
obtainable evidence that remains outstanding.  Notably, at 
the March 2006 hearing he was given 90 days to submit 
evidence in support of his claim.  More than a year and a 
half has passed since the March 2006 hearing, and the veteran 
has not submitted any evidence.  As the duty to assist is not 
a one-way street (see Wood v. Derwinski, 1 Vet. App. 190 
(1991)), VA's assistance obligations are met.  Accordingly, 
the Board will address the merits of the claim.

B.	Legal Criteria, Factual Background, and Analysis

A January 1973 rating decision denied the veteran's claim of 
service connection for a left knee disability finding that 
his left knee condition was a congenital condition that pre-
existed service and that it was not aggravated by service.  
The veteran did not appeal this decision.  Accordingly, it is 
final.  38 U.S.C.A. § 7105.

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  Id.  However, a claim on which there is a 
final decision may be reopened if new and material evidence 
is submitted.  38 U.S.C.A. § 5108.

38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective for all claims to reopen 
filed on or after August 29, 2001.  The instant claim to 
reopen was filed after that date and the new definition 
applies.  "New" evidence means existing evidence not 
previously submitted to agency decisionmakers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 
(2003); Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and did not 
increase in severity beyond its natural progress during such 
service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

Congenital defect may not be service-connected as they are 
not diseases or injuries under the law.  See 38 C.F.R. 
§ 3.303(c); VAOPGCPREC 82-90 (July 18, 1990).  Service 
connection may be granted for a congenital defect where a 
superimposed disease or injury occurs during service.  
VAOPGCPREC 82-90 (July 18, 1990).

Evidence of record in January 1973 included service medical 
records and a January 1973 VA report of medical examination.  
Clinical examination on December 1969 service entrance 
examination showed the veteran's lower extremities were 
normal.  He reported experiencing cramps in his legs.  The 
day after he entered service he complained of having pain in 
his left knee for one day.  A January 1970 treatment record 
shows that he had been complaining of left knee pain since he 
fell off his bed.  A February 1970 medical board report 
showed that the veteran reported having pain in his left knee 
for the last two years that was aggravated by his 
participation in athletics.  He said he led a sedentary 
lifestyle in the months prior to his entrance into service 
and did not experience any knee trouble, which is why he did 
not reveal his history of knee problems during his service 
entrance examination.  Physical examination revealed laxity 
of both medial collateral ligaments with mild tenderness 
about the insertion of the left medial collateral ligament.  
X-rays were noted to be normal except for the presence of an 
exostosis on the proximal left tibia.  The Medical Board 
concluded that the veteran was unfit for further duty because 
of his left knee disability and that the disability was 
neither incurred in nor aggravated by service.  He was given 
a physical profile of 4 for his lower extremities.

On January 1973 VA examination, the veteran reported falling 
and striking his left knee against a rock during basic 
training.  He indicated that he experienced occasional 
soreness in his knee upon getting in and out of the car.  X-
rays of the left knee were noted to be grossly normal.  The 
diagnoses were congenital hyperextension of knees and no 
residuals of a contusion or other difficulty in the left 
knee.

Evidence received since the January 1973 rating decision 
includes private medical records obtained from the Social 
Security Administration (SSA) and VA treatment records.  

September 1985 private medical records show that the veteran 
twisted his left knee while playing basketball.  Physical 
examination revealed slight tenderness in his left knee.  

A March 1988 private treatment record reflects a diagnosis of 
left knee derangement.  

On February 1993 state disability examination, the veteran 
complained of having chronic musculoskeletal pain involving 
his left side radiating from his shoulder to his lower 
extremity for about two years.  He stated a remote history of 
injury to his left knee in January 1970.  Physical 
examination revealed left knee flexion to 120 degrees and 
full extension with mild lateral collateral ligament laxity 
and some swelling; he walked with a mild limp favoring his 
left side.  The impression was musculoskeletal pain, probably 
secondary to arthritis; it was noted that the veteran might 
have trouble with activities requiring bending, stooping, or 
lifting.

On February 1995 evaluation by a private physician, the 
veteran complained that his left knee gave out.  It was noted 
that he was a "poor and unreliable informant who is confused 
with regard to dates and events."  He stated that during 
basic training he developed discomfort in his knee, that 
surgery was suggested, but he refused, and that he received a 
medical discharge because of his left knee condition.  
Physical examination revealed an unremarkable gait; an 
ability to squat well; full range of motion of the knees; a 
negative McMurray's sign; and no effusion, crepitation, or 
instability.  The impression was "multiple diffuse joint 
complaints, upper and lower extremities.  No objective 
clinical findings."

December 1998 and January 1999 private treatment records from 
Wishard Memorial Hospital show the veteran had recently 
fallen twice while drinking, landing on his left knee.  He 
complained of pain.  Physical examination revealed limited 
range of motion, tenderness at the lateral joint line, 
abnormal gait, and decreased strength.  The diagnosis was 
knee pain.

April 2004 VA psychiatric treatment records note the veteran 
had a diagnosis of arthralgia of his knee.

At the March 2006 hearing, the veteran denied having a pre-
existing knee condition and noted that even though he had 
been working as a cook standing for at least four hours a day 
prior to boot camp, he still did not have knee problems upon 
service entrance.  He reported that he fell a couple times 
during boot camp and began having problems with his left knee 
after these falls.  He also testified that he did not 
complain about his left knee until February 1970, as opposed 
to the day after he entered service.  He attributed his left 
knee problem to the increased physical demand placed on him 
during basic training.

Evidence received since the January 1973 rating decision is 
new as it was not previously of record; however, it is not 
material as it does not tend to show either that the veteran 
did not have a congenital left knee condition that pre-
existed service or that pathology was superimposed during 
service.  

Regarding the pre-existence of the veteran's left knee 
condition, the only evidence the veteran has submitted to 
support his claim is his own argument that he did not have a 
pre-existing left knee condition.  However, these arguments 
do not suffice to raise a reasonable possibility of 
substantiating his claim.  Untalan v. Nicholson, 20 Vet. App. 
467 (2006) (finding that new arguments based on evidence 
already of record at the time of a previous decision do not 
constitute new and material evidence).  The veteran has not 
submitted new competent (medical) evidence that the condition 
was not congenital and did not pre-exist service.  Notably, 
he has had over a year and a half since the March 2006 
hearing to submit such evidence and he has not done so.  His 
arguments that he did not experience problems with his knee 
until he was in basic training are not material to 
establishing that his condition did not pre-exist service.  
While these statements are presumed credible in a claim to 
reopen, it is beyond his competence as a layperson to opine 
regarding medical diagnosis or etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  
Additionally, the new evidence does not show that the veteran 
sustained superimposed pathology on his congenital condition 
during service.  While he has reported to several doctors 
since 1985 that he was injured during service, there is no 
medical evidence of record suggesting that a superimposed 
pathology occurred as a result of any injury in service.  The 
earliest medical record showing a complaint regarding his 
left knee is from September 1985, about fifteen years after 
the veteran's discharge from service.  At that time he was 
seen because he had twisted his left knee playing basketball.  
Additionally, in February 1993 he noted having chronic left 
sided pain for about two years.  Medical impressions of 
record are left knee derangement (in 1988) and arthralgia (in 
2004).  A lengthy period of time between service and the 
first postservice clinical notation of complaints or symptoms 
associated with the disability at issue is of itself a factor 
for consideration against a finding that a pre-existing 
condition was aggravated by service.  See Maxson v. Gober, 
230 F.3d. 1330, 1333 (Fed. Cir. 2000).  It is also notable 
that the veteran had experienced at least one intercurrent 
injury prior to these diagnoses.  There is no competent 
(medical) evidence that suggests that these diagnoses are 
superimposed pathologies to his congenital condition or that 
they occurred during service.  Hence, the veteran has not 
submitted any evidence that raises a reasonable possibility 
of substantiating a claim that his pre-existing congenital 
left knee condition resulted in a superimposed pathology 
during service.  

Therefore, the new evidence does not relate to unestablished 
facts necessary to substantiate the claim, does not raise a 
reasonable possibility of substantiating the claim, and is 
not material.  Hence, the preponderance of the evidence is 
against the veteran's claim to reopen and it must be denied.









ORDER

The appeal to reopen a claim of service connection for a left 
knee disability is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)



 Department of Veterans Affairs


